Citation Nr: 1008141	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  06-10 852A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right knee, to include as secondary to residuals of a left 
foot fracture.

2.  Entitlement to service connection for arthritis of the 
left knee, to include as secondary to residuals of a left 
foot fracture.

3.  Entitlement to total disability rating on the basis of 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to September 
1986, and from March 1987 to July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  Jurisdiction over the Veteran's case 
was subsequently transferred to the Pittsburgh, Pennsylvania 
RO.

This case was previously before the Board in December 2008 
when it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  There is no evidence of any right or left knee arthritis 
during service or within one year of separation from service.

2.  The preponderance of the evidence does not link any 
current right or left knee arthritis to the Veteran's active 
military service or to any service-connected disability.

3.  The Veteran is currently in receipt of service connected 
benefits for residuals of a left foot fracture, metatarsalgia 
of the third metatarsal head, at a noncompensable evaluation.

4.  There has been no demonstration by competent and 
probative medical evidence of record that service-connected 
disabilities, when evaluated in association with the 
Veteran's educational attainment and occupational experience, 
preclude all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  Right knee arthritis was not incurred in or aggravated by 
the Veteran's active service, nor may it be presumed, and is 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2009).

2.  Left knee arthritis was not incurred in or aggravated by 
the Veteran's active service, nor may it be presumed, and is 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.310 (2009).

3.  The criteria are not met for a TDIU.  38 U.S.C.A. §§ 
1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.340, 3.341, 4.15, 4.16, 4.18 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a letter in October 2004 that 
addressed all of the notice elements regarding direct 
entitlement to service connection prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claims and 
of the appellant's and VA's respective duties for obtaining 
evidence.  

However, the October 2004 letter did not address the elements 
regarding secondary entitlement to service connection.  The 
Board notes that the purpose of the notice was not frustrated 
because the Veteran's contentions in support of her right and 
left knee claims show that she has actual knowledge of the 
information needed to substantiate her claims and because the 
notices provided to the Veteran, taken as a whole, reveal 
that a reasonable person could be expected to understand what 
was needed to substantiate the claims.  Therefore, the 
essential fairness of the adjudication was not affected.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claims, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to these claimed 
conditions.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  The Veteran submitted private treatment 
records from Drs. E.K. and E.G.  The appellant was afforded a 
VA medical examination October 2009.  Significantly, neither 
the appellant nor her representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, where a Veteran served 90 days or 
more, and arthritis becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such diseases shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service. This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309(a).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

In addition to the elements of direct service connection, 
service connection may also be granted on a secondary basis 
for a disability if it is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 
512 (1998).

The Board notes that the regulation addressing service 
connection for disabilities on a secondary basis, 38 C.F.R. § 
3.310, was amended in September 2006.  See 71 Fed. Reg. 
52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  
The change was made to conform VA regulations to decisions 
from the Court, specifically Allen v. Brown, 7 Vet. App. 439 
(1995).  The prior regulation addressed whether a service 
connected disability was the cause of a secondary disability.  
The Allen decision provides for consideration of whether a 
service-connected disability aggravates a non-service-
connected disability.  The change in regulations includes the 
holding from Allen in a new section, 38 C.F.R. § 3.310(b).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in the light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the Veteran.

The Veteran seeks entitlement to service connection for right 
and left knee arthritis.  The Veteran contends that her 
bilateral knee arthritis is due to her active service or 
proximately due to or permanently aggravated by her left foot 
fracture.

The Veteran's service treatment records do not reveal any 
complaint, diagnosis, or treatment for any knee condition.

In a private treatment note, dated in October 2004, the 
Veteran reported that she had been having knee pain that she 
attributed to wear and tear in the Army.  The note reported 
that her prior medical history was notable for left foot 
trauma in 1999 while she was at work in Eygpt.  The physician 
diagnosed the Veteran with "[b]ilateral knee pain that is 
possibly secondary to trauma or [degenerative joint 
disease]."  The Veteran underwent a private x-ray of the 
left knee in October 2004.  The x-ray did not reveal any 
abnormalities.

The Veteran's VA treatment notes reveal that the Veteran was 
treated on a number of occasions for knee pain.  However, 
there is no indication in these records as to the etiology of 
any knee condition.

In October 2009 the Veteran was afforded a VA Compensation 
and Pension (C&P) joints examination.  The Veteran reported 
that she had bilateral knee pain located anteriorly without 
any episodes of instability.  There was no weakness, 
stiffness, effusion, lack of endurance, heat or redness 
reported.  The Veteran indicated that the bilateral knee pain 
began in service and gradually become more severe.  After 
physical examination the Veteran was diagnosed with bilateral 
mild osteoarthritis of the knees.  The examiner rendered the 
opinion that the Veteran's bilateral mild osteoarthritis was 
not due to the Veteran's active service, rather it was due to 
the "general wearing out process which is occurring because 
of her age."  The examiner noted that there was no record of 
any event that would accelerate or worsen arthritis.  In 
addition, the examiner rendered the opinion that the 
Veteran's bilateral knee osteoarthritis was not due to or 
permanently aggravated by the Veteran's left foot fracture or 
third metatarsal metatarsalgia.

The Veteran, in her statements has reported that her knee 
conditions are due to her left foot fracture and due to her 
climbing in and out of trucks while in service.  Friends of 
the Veteran have submitted statements indicating that the 
Veteran has difficulty getting down on the floor to clean up 
spills and getting up from the floor afterwards.  The Veteran 
was reported to use Ben Gay on her knees.

The Board finds that entitlement to service connection for 
right knee arthritis and left knee arthritis, both to include 
as secondary to residuals of a left foot fracture, is not 
warranted.  The Veteran's service treatment records do not 
reveal any complaint, diagnosis, or treatment for any knee 
condition in service.  The Board acknowledges the Veteran's 
statements that her bilateral knee pain began in service and 
has become gradually more severe since service.  However, the 
Veteran's post service treatment records first reveal 
complaints of knee pain in October 2004, more than 12 years 
after separation from active service.  The Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  As such, 
this lapse of time is significant evidence against the claim.  
After examination in October 2009 the Veteran was diagnosed 
with bilateral mild osteoarthritis of the knees but the 
examiner rendered the opinion that the Veteran's knee 
osteoarthritis was not related to the Veteran's active 
service and was not due to or permanently aggravated by the 
Veteran's residuals of a left foot fracture or third 
metatarsal metatarsalgia.  As such, entitlement to service 
connection for right knee arthritis and left knee arthritis, 
both to include as secondary to residuals of a left foot 
fracture, is denied.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III.  TDIU

In order to establish entitlement to TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to secure and 
follow a substantially gainful occupation.  See 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defined 
substantially gainful employment as "employment at which 
non-disabled individuals earn their livelihood with earnings 
comparable to the particular occupation in the community 
where the Veteran resides."  See M21-MR, Part IV, Subpart 
ii, Chapter 2(F)(24)(d).  In reaching such a determination, 
the central inquiry is "whether the Veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the Veteran's 
level of education, special training, and previous work 
experience when arriving at this conclusion, but factors such 
as age or impairment caused by non-service-connected 
disabilities are not to be considered.  38 C.F.R. §§ 3.341, 
4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board notes that marginal employment is not considered to 
be substantially gainful employment.  Marginal employment 
generally shall be deemed to exist when a Veteran's earned 
annual income does not exceed the amount established by the 
U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person.  Marginal employment may 
also be held to exist, on a facts-found basis (includes but 
is not limited to employment in a protected environment such 
as a family business or sheltered workshop), when earned 
annual income exceeds the poverty threshold.  38 C.F.R. § 
4.16(a).

Total disability may or may not be permanent.  Permanence of 
total disability exists when such impairment is reasonably 
certain to continue throughout the life of the disabled 
person.  Diseases and injuries of long standing which are 
actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  38 C.F.R. 
§ 3.340.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).

The Veteran is service-connected for residuals of a left foot 
fracture, metatarsalgia of the third metatarsal head, 
currently evaluated as noncompensably disabling, effective 
September 22, 2004.  The Board therefore finds that the 
Veteran does not meet the schedular requirements for 
entitlement to a TDIU.  As such, entitlement to TDIU under 
the provisions of 38 C.F.R. § 4.16(a) is denied.

In addition, after examination in October 2009, the examiner 
noted that the Veteran was "relatively almost completely 
unlimited by the arthritis pain."  The Board thus concludes 
that this case presents no unusual or exceptional 
circumstances that would justify a referral of the total 
rating claim to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration.  In the 
absence of any evidence of unusual or exceptional 
circumstances beyond what is contemplated by the assigned 
noncompensable disability evaluation, the preponderance of 
the evidence is against her claim.  Accordingly, a total 
disability rating based upon individual unemployability due 
to service-connected disability under the provisions of 38 
C.F.R. § 4.16(b) is denied.

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for arthritis of the right knee is denied.

Service connection for arthritis of the left knee is denied.

Total disability rating on the basis of individual 
unemployability (TDIU) is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


